WOODS, Circuit Judge
(concurring). I think the questions asked by fhe trial judge were clearly improper. If a -judge has in his possession evidences of a defendant’s guilt or innocence they can be adduced for or against him only by examination and cross-examination of the judge on the witness stand at a trial presided over by another judge. It seems clear beyond argument that it would be fatal to any •conviction of crime that it was founded on references by the trial judge to facts within his knowledge. Indeed, a judge presiding at a trial is not a competent witness, for the duties of a judge and a witness are incompatible. If he testifies he would have to pass upon the competency of his own testimony; and as a witness he might be regarded a partisan, and would be subject to embarrassing conflicts with counsel. The danger to the dignity of the bench, of subjecting its impartiality to doubt and of placing the defendant at an unfair disadvantage by admitting the presiding judge as a witness is very obvious. People v. Dohring, 59 N. Y. 374, 17 Am. Rep. 349; Rogers v. State, 60 Ark. 76, 29 S. W. 894, 31 L. R. A. 465, 46 Am. St. Rep. 154; Estes v. Bridgforth, 114 Ala. 221, 21 South. 512; 23 Cyc. 589.
No one could be more jealous of the obligations of the bench in these respects than the fair and learned judge who fell into the inadvertence of asking the defendant questions as to letters acknowledging guilt written to him by or on behalf of defendant. Even the most careful judge however cannot always guard against errors which after-wards seem obvious. The inadvertence was no doubt due to the conviction of the judge that the defendant was trifling with the court, and to the surprise' of the judge at the denial of guilt which the defendant had before offered to admit.
I agree, however, that the error was harmless in this case. The competent evidence against the defendant could not have left any doubt of his guilt in the minds of the jury. By his own admissions on the stand he was a professional criminal in raising the denominations of currency bills. He had before offered in open court a plea of guilty to the charge here involved. The woman upon whom he practiced the imposition in this case identified him with reasonable certainty. Two witnesses testified to his full confession. Against all of this there was- nothing but his own denial. Under these circumstances I do not think it possible that defendant could have escaped conviction on the competent evidence. The error should, therefore, be regarded harmless.
PRITCHARD, Circuit Judge, dissents.